Citation Nr: 1114608	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-33 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased initial evaluation for service-connected spondylolisthesis, evaluated as noncompensable (0 percent disabling) prior to February 20, 2008, and as 10 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from October 2000 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2006 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan, which granted service connection for spondylolisthesis, evaluated as noncompensable.  The Veteran appealed the issue of entitlement to an initial compensable rating, and in June 2009, the RO granted the claim, to the extent that it increased his evaluation to 10 percent, with an effective date of February 20, 2008.  Since this increase did not constitute a full grant of the benefits sought, the increased initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).   


FINDINGS OF FACT

1.  Prior to May 3, 2007, the Veteran's spondylolisthesis is shown to be productive of complaints of pain, but not forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

2.  As of May 3, 2007, the Veteran's spondylolisthesis is shown to be productive of pain on motion, but not: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.    



CONCLUSIONS OF LAW

1.  Prior to May 3, 2007, the criteria for an initial compensable evaluation for service-connected spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5239 (2010).

2.  As of May 3, 2007, the criteria for an evaluation of 10 percent, and no more, for service-connected spondylolisthesis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5239 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial rating for his service-connected spondylolisthesis.  A review of the transcript of his hearing, held at the RO in January 2008, shows that he essentially argues that he is not fully compensated for his symptoms of pain, and limitation of motion.  He testified that he has been given steroid injections, as well as anti-inflammatories, and anti-spasmodics, that he cannot drive, that he has to stand while in class, and that he has fallen because his pain radiates to his leg, which gives out.  

With regard to the history of this disability, see 38 C.F.R. § 4.1 (2010), the Veteran's service treatment reports show treatment for back pain in January 2005.  An associated X-ray report, also dated in January 2005, shows that he was found to have early discogenic degenerative change at L3-4 through L5-S1, with "maintained" vertebral bodies and intervertebral disc space height.  

In August 2006, the RO granted service connection for spondylolisthesis, evaluated as noncompensable (0 percent disabling).  The Veteran appealed the issue of entitlement to an initial compensable evaluation, and in June 2009, the RO increased his evaluation to 10 percent.  The RO assigned an effective date for the 10 percent rating of February 20, 2008.  

The Board notes that in June 2009, the RO denied claims for service connection for bilateral lower extremity radiculopathy.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

As an initial matter, the Veteran has not been diagnosed with intervertebral disc syndrome, and there is no evidence to show that he has "incapacitating episodes" due to low back symptoms, as defined under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See e.g., November 2005 and February 2008 VA examination reports.  Therefore, the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" is not for application.  In this regard, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. [Note 1].  

The Veteran's spondylolisthesis has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5239.  Under 38 C.F.R. § 4.71a, DC 5239 and (spondylolisthesis), DC 5242 (degenerative arthritis of the spine) (see also DC 5003) are all rated under the "General Rating Formula for Diseases and Injuries of the Spine."  

The General Rating Formula provides that a 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A Note to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

For the reasons explained below, the relevant time period is from April 25, 2005 (i.e., the effective date for service connection) and prior to May 3, 2007. 

The Board finds that a rating of 10 percent is warranted as of May 3, 2007.  The effective date for an increased rating will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2010).  In this case, a VA progress note, dated May 3, 2007, shows that the Veteran was treated for what was assessed as "severe low back pain with intermittent flare-ups."  He was noted to be taking Vicodin.  In addition, a VA magnetic resonance imaging (MRI) study, dated May 30, 2007, notes that vertebral body height and signal intensities were within normal limits, grade I spondylolisthesis at L5-S1, with suggestion of spondylolysis, uncovering of the disc and degenerative disc change with extruded fragment at L5-S1.  A June 1, 2007 report notes that there was no significant nerve root compression, despite the herniated L5-S1 disc, but that his pain "significantly impacts his quality of life," and that his pain was expected to resolve in four to six weeks with conservative treatment including stretching and an oral pain control regimen.  

In summary, the Veteran was treated for "severe" low back pain on May 3, 2007.  MRI findings shortly thereafter (on May 30, 2007) show an extruded fragment at L5-S1.  Two days later, he was found to have pain that "significantly impacts his quality of life."  It therefore appears that, affording the Veteran the benefit of all doubt, that there was increased disablement which can be "factually ascertained with a degree of certainty" as having occurred on May 3, 2007, see e.g., VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998), and that as of May 3, 2007 he had functional loss due to pain which warrants a 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  Accordingly, the Board finds that the criteria for a 10 percent evaluation are shown to have been met as of May 3, 2007.  

The Board finds that prior to May 3, 2007, an initial compensable evaluation is not warranted under DC 5239 and the General Rating Formula.  The medical evidence dated during the time period in issue (i.e., from the date of service connection to May 2, 2007) consists of VA progress notes, and a November 2005 VA examination report.  None of these reports contain specific ranges of motion for the lumbar spine.  A VA progress note, dated in August 2005, notes that the Veteran had a "full ROM" (range of motion) (specific degrees of motion were not provided).  The November 2005 VA examination report notes that the movements of the dorsolumbar spine were "normal" (specific degrees of motion were not provided).  In summary, the Veteran is not shown to have forward flexion of the thoracolumbar spine limited to at least 85 degrees, or a combined range of motion of the thoracolumbar spine limited to at least 235 degrees.  In addition, the evidence is insufficient to show that the Veteran had muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  The Board therefore finds that the evidence is insufficient to show that the criteria for an initial compensable evaluation have been met prior to May 3, 2007.  

The Board has also considered the evidence pertaining to additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and as interpreted in DeLuca.  In this regard, the November 2005 VA general medical examination report shows that the Veteran reported "on and off" back pain once or twice a week that usually lasted from a few minutes to a few hours.  He reported back pain mostly after running and after doing abdominal workouts and after prolonged sitting for one to two hours.  He denied having radiculopathy.  He stated that he used both prescription and over-the-counter medications in attempts to control his symptoms, without much effect.  He indicated he did not have much problem with walking, that he did not use a back brace, or a cane, that he did not have a history of back surgery, and that he had no restrictions of routine activities, and no incapacitating episodes.  On examination, he could stand erect without support.  There was no paraspinal muscle spasm.  Spine movement was not painful.  Gait was normal.  No focal neurological signs were elicited.  An associated X-ray report for the lumbar spine notes bilateral spondylosis at L5 with Grade I spondylolisthesis of L5 in relation to S1, with preserved vertebral body height, and intact disc spaces and pedicles.  The relevant diagnosis noted bilateral spondylosis involving L5 lumbar vertebra, with joint function that was not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.  It was further noted that he was not prevented from performing his daily routine activities and duties of general employment.  

The only relevant VA progress note is dated in August 2005.  It shows that the Veteran received treatment for a complaint of low back pain, with radiation to the right leg.  The report notes that he had "minimal discomfort," with no deformity or tenderness.  

Given the foregoing, even taking into account the notations of low back pain, the Board finds that, when the ranges of motion in the back are considered together with the evidence of functional loss due to spine pathology, the evidence is insufficient to show that the loss of motion in the spine more nearly approximates the criteria for a 10 percent rating prior to May 3, 2007, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

As a final matter, the evidence is insufficient to show that the Veteran has associated neurological abnormalities.  See General Rating Formula, Note 1.  Accordingly, the Board finds that an initial compensable rating is not warranted under the General Rating Formula.  38 C.F.R. § 4.71a, DC 5239.  

As of May 3, 2007, a rating in excess of 10 percent is not warranted.  The General Rating Formula provides that a 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A VA examination report, dated in February 2008, shows that on examination, the Veteran had extension to 30 degrees, flexion to 70 degrees, lateral flexion to 30 degrees (bilaterally), and rotation to 30 degrees.  

The Board finds that as of May 3, 2007, an evaluation in excess of 10 percent is not warranted under DC 5239 and the General Rating Formula.  The only recorded ranges of motion are in the February 2008 VA examination report, which shows that the Veteran's back had flexion to 70 degrees.  In addition, there is no evidence of ankylosis of the entire thoracolumbar spine.  In reaching this decision, the Board has considered that a July 2007 VA progress note indicates that "Flexion of the low back was restricted to about a third of normal, with mostly back pain," and that this finding could be read to indicate flexion to 30 degrees.  See Note to the General Rating Formula for Diseases and Injuries of the Spine (stating that normal forward flexion of the thoracolumbar spine is zero to 90 degrees).  However, specific degrees of motion were not provided, the finding is vague in its terms, and there is nothing to show that the examiner measured the loss of motion with a goniometer.  See 38 C.F.R. § 4.46 (2010).  Furthermore, the subsequently dated findings in the February 2008 VA examination report show a much greater range of motion (flexion to 70 degrees).  In addition, the February 2008 VA examination report, and the subsequently dated VA progress notes (i.e., after July 2007), contain no findings which indicate that the Veteran's low back condition had previously been more severe (in July 2007, or at any other time), or that he had a low back condition that had otherwise "improved."  The July 2007 VA progress note is therefore found to be insufficiently probative to warrant an evaluation in excess of 10 percent.  In summary, the evidence is insufficient to show that the Veteran has favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine of 60 degrees or less.  

An evaluation in excess of 10 percent is not warranted due to additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca.  In this regard, the VA progress notes show that as of May 3, 2007, the Veteran received a number of treatments for complaints of low back pain, with radiation to the right leg.  The reports note that strength was primarily found to be 5/5, with one finding of 4/5, and they include reports of use of medications that included Vicodin, cyclobenzodrine, etodolac, and oxycodone.  Reports dated in May and July of 2007 note that there was no atrophy.  A July 2007 report notes "normal" strength.  Two August 2007 reports note "good" strength with no muscle asymmetry.  A November 2007 report notes that the Veteran stated that he was not taking any pain medications.  He underwent physical therapy between December 2007 and January 2008, with assessments of low back pain.  

The February 2008 VA examination report shows that the Veteran complained of  bilateral leg pain, aggravated by repetitive motion, and without an additional loss of motion.  He further reported limited daily activities of living and negative effects on his work.  He denied using a back brace, having radiation of pain.  The report notes, "There is no history of acute episode of excruciating back pain during the last twelve months."  On examination, he had normal heel-to-toe gait, good posture, good muscle tone, and no spasm or atrophy.  The diagnosis notes Grade I spondylolisthesis at L5-S1 with bilateral spondylosis, and no evidence of disc degeneration or neurological deficiency.  The examiner stated that there was no additional limitation of motion due to pain, fatigue weakness, or lack of endurance upon repetitive use, and no impairment of daily occupational activities due to his service-connected complaints.  

Lay statements, from P.D.R. and R.J.G., received in January 2008, shows that the authors assert that they were teachers who had observed the Veteran's back pain, and that he often had to stand while in class.  A lay statement from the Veteran's niece, received in January 2008, shows that she asserts that the Veteran has back pain which has caused him to stay up several nights because of the pain, and spend the day laying on his back for about a week, and which caused him to drive with his left (non-dominant) foot "for months."

In summary, when the ranges of motion in the back are considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 10 percent.  38 C.F.R. § 4.71a, DC 5239; DeLuca.   

Finally, although the Veteran reported pain radiating down to the lower extremities, there is no competent evidence to show that he has a diagnosed neurological disorder that is related to his service-connected back disability.  See General Rating Formula, Note 1. 




C.  Conclusion

In deciding the Veteran's increased initial evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased initial evaluation is warranted, other than as noted.

To the extent that the claim has been denied, in reaching this decision, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligations in this case were accomplished by way of a letter from the RO to the Veteran dated in June 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that this is a claim for an initial increased rating.  Thus, although a June 2006 VCAA notice was issued for the claim for service connection for the Veteran's lumbar spine disability, where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess, 19 Vet. App. at 491.  

The RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded two examinations.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.  


____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


